DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 06/23/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC § 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brueckner (US6173679B1) in view of Franke (US5839396A) and Katsumi (JP2007315726A).
Applicant's arguments filed 06/23/2022 with respect to the rejection(s) of claim(s) 4 under 35 USC § 103 have been fully considered but they are not persuasive. Regarding the Carlin (US4129140A) reference, the configuration of third siphon tube 34 and tube 33, as shown on fig. 2, teaches a configuration of a drain line (third siphon tube 34), which, at its lowest point, as indicated by the arrow on the copy of fig. 2 of Carlin below, also provides a second evacuation line (tube 33), both of which are configured to open into main tube 30. Presumably, it would be obvious to one of ordinary skill in the art that the configuration of tube 33 and third siphon tube 34 to open into main tube 30 means that they would also be capable of opening into the bottle as claimed in the instant invention. Therefore, as currently claimed, the configuration of the system of Carlin as applied to Brueckner (US6173679B1) in view of Franke (US5839396A), Katsumi (JP2007315726A), and Makoto (JPS59209628A) fully discloses the contents of claim 4.



    PNG
    media_image1.png
    367
    656
    media_image1.png
    Greyscale

Fig. 2 of Carlin (US4129140A)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brueckner (US6173679B1) in view of Franke (US5839396A) and Katsumi (JP2007315726A), referring to the English translation dated 3/15/2022.
Regarding Claim 1, Brueckner teaches a method for starting up a vertical forced-flow steam generator in a waste-heat steam generator, comprising: 
supplying feed water as a working fluid (feed-water conduit 6) to the forced-flow steam generator (steam generator 1), wherein the working fluid flows firstly through a feed water preheater (preheater 2) and then through an evaporator (evaporator 3) and in the process the working fluid at least partially evaporates (steam D generated in the evaporator 3) 
supplying the partially evaporated working fluid to a water separation system (start-up bottle 15) in which non-evaporated working fluid is separated from evaporated working fluid and is collected (steam D already generated during start-up and separated in the start-up bottle 15)
wherein a return line from the separator opens into a point of connection of the evaporator (water that has been taken from the water / steam circuit only at the time of start-up is introduced into the evaporator 3 and / or the preheater 2 as needed from the start tank 15)
wherein at least a portion of the non-evaporated working fluid collected in the water separation system is supplied geodetically to the evaporator (water that has been taken from the water / steam circuit only at the time of start-up is introduced into the evaporator 3 and / or the preheater 2 as needed from the start tank 15)
wherein, beyond a specific quantity of accumulating non-evaporated working fluid, a remaining portion is automatically discharged from the water separation system (unnecessary starting water in the water / steam circuit is discharged from the starting tank 15 through the drain pipe 20)
Brueckner does not teach:
wherein the water separation system comprises a separator and a bottle, which are separate containers
a working-medium outlet for the return line in the separator is situated above the point of connection that there is a geodetic return flow of the non-evaporated working fluid into the evaporator via the return line
a drain line branches off from the separator and opens into the bottle and is arranged in the water separation system such that it is arranged above the return line
Franke teaches:
wherein the water separation system comprises a separator and a bottle, which are separate containers (water/steam separating vessel 20 and feed-water tank 18)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply water/steam separating vessel 20 and feed-water tank 18 to Brueckner, as modified, since in this arrangement “simple control of the start-up operation is achieved” [col. 7 lines 28-29 of Franke].
Katsumi teaches:
a working-medium outlet for the return line in the separator is situated above the point of connection that there is a geodetic return flow of the non-evaporated working fluid into the evaporator via the return line (As shown on Fig. 3, brackish water separator 7 is situated above the point of connection with evaporator 6 via recirculation pipe 10)
wherein a drain line branches off from the separator and opens into the bottle and is arranged in the water separation system such that it is arranged above the return line (As shown on Fig. 3, the drain line to discharge valve 12 is arranged above recirculation pipe 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the geometry of brackish water separator 7 and recirculation pipe 10 to Brueckner, as modified, in order to allow for a geodetic return flow of the non-evaporated working fluid into the evaporator. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the geometry of discharge valve 12 and recirculation pipe 10  to Brueckner, as modified, so that the “water level is adjusted by discharging the can water through the discharge valve 12” [paragraph 0012 lines 5-6 of Katsumi].

Regarding Claim 3, Brueckner, as modified, teaches the method as claimed in claim 1, 
wherein, for returning the non-evaporated working fluid to the evaporator from the water separation system, a shut-off fitting is opened, and the quantity of returned working fluid is regulated solely by the geometry of the water separation system (a second part-stream conduit 27 of the branch 22 leads via a motor-driven control valve 28 to the inlet distributor or outlet header 8).

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brueckner (US6173679B1) in view of Franke (US5839396A), Katsumi (JP2007315726A), referring to the English translation dated 3/15/2022, Makoto (JPS59209628A), referring to the English translation dated 3/15/2022, and Carlin (US4129140A).
Regarding Claim 4, Brueckner teaches a device for starting up a vertical forced-flow steam generator in a waste-heat steam generator, comprising: 
a feed water preheater (preheater 2) which is supplied with feed water as a working fluid via a feed water supply line (feed-water conduit 6)
an evaporator which is arranged downstream of the feed water preheater in the direction of flow of the working fluid (evaporator 3 located downstream of the preheater 2) and which is flowed through by the working fluid and at least partially evaporates said working fluid (steam D generated in the evaporator 3)
a water separation system at the outlet of the evaporator (start-up bottle 15), which is adapted to separate non-evaporated working fluid from evaporated working fluid (steam D already generated during start-up and separated in the start-up bottle 15)
wherein a return line from the separator opens into a point of connection of the evaporator (water that has been taken from the water / steam circuit only at the time of start-up is introduced into the evaporator 3 and / or the preheater 2 as needed from the start tank 15)
Brueckner does not teach:
a feed water pump
the water separation system comprises a separator and a bottle, which are designed as separate containers
a working-medium outlet for the return line in the separator is situated so far above the point of connection that there is a geodetic return flow of the non-evaporated working fluid into the evaporator via the return line
a drain line branches off from the separator and opens into the bottle and is arranged in the water separation system such that it is arranged, at least in part, above the return line
wherein one part of the drain line between the separator and the bottle is formed in a siphon-like manner and, at its lowest point, is provided with a second evacuation line, which opens into the bottle
Franke teaches:
a feed water pump (feed-water pump 34)
the water separation system comprises a separator and a bottle, which are designed as separate containers (water/steam separating vessel 20 and feed-water tank 18)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply feed-water pump 34 to Brueckner, in order to “set the quantity of feedwater” [col. 5 lines 63-64 of Franke]. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply water/steam separating vessel 20 and feed-water tank 18 to Brueckner, as modified, since in this arrangement “simple control of the start-up operation is achieved” [col. 7 lines 28-29 of Franke].
Katsumi teaches:
a working-medium outlet for the return line in the separator is situated so far above the point of connection that there is a geodetic return flow of the non-evaporated working fluid into the evaporator via the return line (As shown on Fig. 3, brackish water separator 7 is situated above the point of connection with evaporator 6 via recirculation pipe 10)
a drain line branches off from the separator and opens into the bottle and is arranged in the water separation system such that it is arranged, at least in part, above the return line (As shown on Fig. 3, the drain line to discharge valve 12 is arranged above recirculation pipe 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the geometry of brackish water separator 7 and recirculation pipe 10 to Brueckner, as modified, in order to allow for a geodetic return flow of the non-evaporated working fluid into the evaporator. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the geometry of discharge valve 12 and recirculation pipe 10  to Brueckner, as modified, so that the “water level is adjusted by discharging the can water through the discharge valve 12” [paragraph 0012 lines 5-6 of Katsumi].
Makoto teaches:
wherein one part of the drain line between the separator and the bottle is formed in a siphon-like manner (As shown on Fig. 2, a trap 15 in provided in drain outlet 8 resembling a siphon shape)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the drain outlet 8 geometry to Brueckner, as modified, so that “the drain water collected in the collecting portion 13 is drawn out when a certain level or more is reached” [page 2 lines 2-3 of Makoto].
Carlin teaches:
at its lowest point, is provided with a second evacuation line, which opens into the bottle (As shown on Fig. 2, the lowest point of third siphon tube 34 is provided with the lowest point of tube 33, both of which open into main tube 30)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the tube 33 taught in Carlin to Brueckner, as modified, to allow for an additional evacuation point in the system.

Regarding Claim 5, Brueckner, as modified, teaches the device as claimed in claim 4, 
wherein a shut-off fitting is arranged in the return line (control valve 28)

Regarding Claim 6, Brueckner, as modified, teaches the device as claimed in claim 4, 
wherein a check valve is arranged in the return line (control or throttle flap 24)

Conclusion                                                                         
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762